Title: To James Madison from Thomas Newton, 16 June 1806
From: Newton, Thomas
To: Madison, James



Sir
Collrs. Office Norfolk June 16th. 1806.

I received yr. communication respectg. the equipment of two Schrs. as privateers at Hampton.  I have wrote to the Collr. there, as (one resides in the Town) to get information thereof & inclosed a Copy of yr. letter that he may prosecute if it should be the case & I will have every enquiry made in this district also & if any such object shall be carrying on, I shall give you the information thereof.  I will thank you for information of the manner of prosecuting them.  I am with the greatest respect Yr. Obt. Servt.

Thos NewtonCollr.


